Title: To George Washington from Anne-César, chevalier de La Luzerne, 14 June 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 14 Juin 1782.
                     
                     J’ai l’honneur d’envoyer à Votre Excellence Copie d’une lettre
                        que je viens d’ecrire à M. le Cte de Rochambeau et un paquet que Ce général
                        m’a fait parvenir à votre adresse. Je suis avec le plus respectueux et le plus sincere
                        attachement Monsieur De Votre Excellence Le três humble et três Obeissant
                        Serviteur
                     
                        Le che. de la luzerne
                     
                  
                  TranslationPhiladelphia 14 Junr 82Sir,
                     I have the honor to transmit your Excellency Copy of a Letter
                        I have just written Count Rochambeau and a packet that the Genl sent me to
                        your address. I am &c.
                     
                        le Chev. de la luzerne
                     
                  
                Enclosure
                                    
                     
                        
                           14 June 1782
                        
                     
                     Copy of a Letter from the Chevalier de la luzerne to Count
                        Rochambeau dated 14 June 1782.
                     My Dr Gnl
                     I have just received your Letter of the 8th of this Month and
                        the packets which accompanied it—I have not now time to reply to it, as I
                        profit from an Express on the point of departure, and which I cannot detain.
                     The movements of the English Troops at New York, indicate an
                        intention of sending off detachments from that Garrison—It is even possible
                        (tho’ not very probable) that they propose to evacuate that place—either to
                        reinforce the English Islands or to act offensively against the Conquered
                        Islands, which will not be in so good aSstate of defence as our ancient
                        possessions—this last supposition cannot take place, unless they retain
                        their superiority—and although I hope that this will not be the case, it is
                        however but prudent, my Dear General, to be in readiness against every
                        event. The most sure means of preventing the Enemy from making any
                        Detachment from New York, is to approach that place, and to give a Jealousy, to
                        Genl Carleton of a combined attack—Congress regards the matter in this
                        light, and thinks that Genl Washington will make a movement towards New
                        York, in case such a measure is agreeable to his designs, or to the
                        intelligence he may have—I am ignorant what steps he will take in this
                        conjuncture. It is possible that he may think it proper not to quit his
                        present station till he hears that you approach. In all cases the Enemy will
                        be cauteous of weakening themselves, if they hear that you are on the march
                        to form a Junction. I submit these Ideas to you, my Dear General, and am persuaded
                        that you will take such measures as are most advantageous.
                     We have news, which I have no reason to believe, that M. de la
                        Motte Piquet is not far distant from these Coasts. 
                  
               